 In the Matter ofBEMISBRO. BAG COMPANYandTExTIIMWORKERSUNION OF AMERICA, C. I. O.Case No. R 55!49.DecidedJuly 10, 1943Mr. Carl Wilde,of Indianapolis,Ind., for the Company.Mr. Ralph Cline,of Indianapolis,Ind., for the C. I. O.Mr. Cassatt Martz,of Indianapolis,Ind., for the Independent.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE(Upon petition duly filed by Textile Workers Union of America,C. I. 0., herein called the C. I. 0., alleging that a question affectingcommerce had arisen concerning the representation of employees ofBemis Bro. Bag Company," Indianapolis, Indiana, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Louis M. Groeniger, Trial Examiner.Said hearing was heldat Indianapolis, Indiana, on June 17,1943.The Company, the C. 1. 0.,and Independent Employees Association, herein called the Independ-ent, appeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYBemis Bro. Bag Company. a Missouri corporation with its principaloffice in St. Louis, Missouri, operates some 20 plants, 1 of which is inIndianapolis, Indiana, and is concerned in this case.The CompanyIThe correct name of the Company is as set out above. In the petition and other formalpapers the Company was incorrectly designated as "Bemis Bag Company."51 N. L. R. B., No. 48.,211540612-44-vol 51-15 212DECISIONSOF NATIONALLABOR RELATIONS BOARDmanufactures, sells, and distributes cloth and paper bags `and page,cartons.During 1942 the chief products purchased by the Companyfor use in its business at the Indianapolis plant, most of which camefrom outside the State, were cotton and burlap cloth and paper valuedin excess of $500,000.Sales,, about 65 percent of which- were madeoutside the State of Indiana, were in.execss of $500,000.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVED 'Textile Workers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.Independent Employees Association is an unaffiliated labor organi-zation admitting to membership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONOn April 24, 1943, the C. I. O. requested recognition as the exclu-sive bargaining representative of the Company's employees.On May1 the Company replied, refusing recognition to the C. I. O. for thereason that it was then recognizing and bargaining with the Inde-pendent and for the further reason that in December 1942, the Boardsustained the Regional Director's refusal to issue a notice of hearingon a ,prior petition filed by the C. I. O. in August 1942.On May 25, 1943, the Company and the Independent executed acontract terminating May 25, 1944.The previous contract in forcebetween the Independent and the Company terminated June 1, 1943.We find, contrary to the contention of the Company and the Inde-pendent, that the present contract is no bar to a determination ofrepresentatives since the C. I. O. had given notice of its demandsbefore the contract of May 25, 1943, was executed.2A statement of the Field Examiner introduced in evidence at thehearing indicates that the C. I. O. represents a substantial numberof employees in the unit herein found to be appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2 'SecMatter ofGlobeMills, Inc.,41 N L It. B 94 Obviously the Board's action in De-cembe, 1942 in refusing to authorize a hearing on the piuor petition was based on the factthat thepetition was premature,since the contract then had.5 months to runIt did notpreclude the C. I O. from making a later timely claim, as it did.3The C I O. submitted 118 authorization cards, dated April and May 1943, 83 of which'appear to bear genuine signatures of employees on the Company's pay roll of June 3, 1943_There are approximately 235 employees in the appropriate unit. BEMISBRO. BAG COMPANY213IV. THE APPROPRIATE UNITAll parties are in agreement that all employees, other than super--N isory employees, armed guards, and office clerical employees, shouldbe included in the unit.The following categories are in dispute :timekeepers, whom the C. I. O. would include within the unit, butwhom the Company and the Independent would exclude; and watch-men and factory clerical workers, whom the Company and theIndependent would include and the C. I. O. would exclude.The timekeepers are, with the exception of one, members of theoffice clerical staff.One works in the machine shop. Timekeeperswere not covered by the pontract.We find timekeepers to be officeclerical workers and shall exclude them from the unit.The watchmen work on rotating shifts, acting as firemen when onthe day shift, and as combination firemen-watchmen when on the nightshift.They are unarmed, and the record shows that they work pri-marily as firemen.We find that they are maintenance employees andshall therefore include them in the unit.The factory clerical workers are under the supervision of the fore-men of their respective departments.They are paid on an hourlyrate and their work is confined to their own departments. Since theirwork is closely aligned with that of production employees, we shallinclude the factory clerical employees in the unit.We find that all employees of the Company at its Indianapolis,Indiana, plant, including shipping department employees, firemen-watchmen, and factory clerical employees, but excluding plant-pro-tection employees, timekeepers, office clericalworkers, and allsupervisory employees with authority to hire, promote, discharge,discipline or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.4V.THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees of the Company in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of the-Direction of Election herein, subjectto the limitations and additions set forth in the Direction.'This is substantially the same unit covered by the contract between the Copipany antthe Independent. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDnRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bemis Bro. BagCompany, Indianapolis, Indiana, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and- supervisionof the Regional Director for the Ninth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations, among allemployees of the Company in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding employees who have since quite 'or been discharged forcause, to determine whether they desire to be represented by TextileWorkers Union of America, C. I. 0., or by Independent EmployeesAssociation, for the purposes of collective bargaining, or by neither.